

FORM OF
SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS


This Settlement Agreement and Release of Claims (this “Agreement”) is entered
into as of the [__] day of [__________], 2008 (“Effective Date”), by and between
g8wave Holdings, Inc. (the “Company”), and [_______________] (“Investor”)
(Company and Investor are hereinafter collectively referred to, at times, as the
“Parties,” and each individually, as a “Party”).


RECITALS


WHEREAS, on or about August 13, 2007, the Company issued and sold to Investor,
in a private placement (the “Offering”), [____] shares of the Company’s common
stock and a warrant to purchase up to an additional [_____] shares of the
Company’s common stock at an exercise price of $2.25 per share.


WHEREAS, a potential dispute (the “Potential Dispute”) has arisen between the
Company and Investor in connection with the Offering.


WHEREAS, the Company does not believe that it has any liability to Investor in
connection with the Offering, but has determined that the economic and other
costs (such as diversion of management’s time and attention) of defending the
Potential Dispute would exceed the costs of settling with Investor and,
therefore, the Parties desire to resolve the Potential Dispute and any and all
Claims (as defined herein) between them as of the Effective Date.


NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties contained herein, and the releases contained
herein, the Parties agree as follows.


1.  Issuance of Warrant. As consideration for the release given by Investor
pursuant to Section 2, no later than two business days after the date hereof,
the Company shall issue to Investor a warrant to purchase up to [________]
shares of the Company’s common stock (the “New Warrant”), which New Warrant
shall be substantially in the form attached as Exhibit A to this Agreement. The
New Warrant shall have a per share exercise price of $0.05, be for a term of ten
(10) days, and shall expire at 5:00 P.M. Eastern Standard Time on the tenth
(10th) day following the date of hereof.


2.  Releases by Investor. Except for such obligations, rights or claims as may
be created by, contingent upon or arise from the terms and conditions of this
Agreement, and expressly contingent upon Investor’s receipt of the New Warrant,
Investor, on behalf of itself and each of its agents, brokers, legatees,
devisees, executors, trustees, beneficiaries, affiliates, administrators,
successors in interest, predecessors in interest, assigns, corporations,
partners, entities, attorneys, directors, officers, employees, insurers, and
representatives (collectively, the “Investor Releasors”), hereby releases and
forever discharges the Company, and each of its agents, brokers, affiliates,
successors in interest, predecessors in interest, assigns, attorneys, directors,
officers, employees, insurers, and representatives, (collectively, the “Company
Releasees”), and each of them, separately and collectively, from any and all
claims, losses, liens, demands, causes of action, obligations, damages and
liabilities of any kind or nature (collectively, the “Claims”), that relate to
any time up to and including the Effective Date, whether known or unknown, that
the Investor Releasors have, had in the past, or may have in the future, against
the Company Releasees, or any of them, of any type whatsoever, including but not
limited to Claims arising out of, in connection with, or relating to, the
Offering or the Potential Dispute.


 
1

--------------------------------------------------------------------------------

 
 
3.  California Civil Code Section 1542. Except for such obligations, rights or
claims as may be created by, contingent upon or arise from the terms and
conditions of this Agreement, Investor hereby agrees that this Agreement is a
full and final accord and satisfaction and release as to all Claims for any
injuries and damages that Investor may ever assert against the Company in
connection with any time up to and including the Effective Date, relating to the
Offering or the Potential Dispute, and/or any other Claims relating thereto,
whether now known or unknown, contingent or accrued, and whether now existing or
resulting in the future. In furtherance of this intention, and as further
consideration for the Agreement, Investor hereby waives and relinquishes all
rights under Section 1542 of the California Civil Code, which provides:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Accordingly, the releases given herein shall remain in effect notwithstanding
the discovery or existence of any additional facts or Claims in existence at the
time this Agreement was executed.


4.  Representations and Warranties.


The Parties hereto, and each of them, represent and warrant to each other as
follows:


(a)  Each of the Parties hereto has been advised to seek independent legal
advice from
attorneys of its own choice with respect to the advisability of making the
settlement and releases provided for herein, and with respect to the
advisability of executing this Agreement;


(b)  Each of the Parties has had an attorney review this Agreement prior to the
execution of this Agreement;
 
   (c)  In negotiating this Agreement, each of the Parties has made various
statements and representations to the other Party. Nevertheless, each of the
Parties specifically does not rely upon any statement, representation, legal
opinion, or promise of the other Party in executing this Agreement or in making
the settlement provided for herein, except as expressly stated in this
Agreement;


(d)  Each of the Parties has made such investigation of the law pertaining to
this settlement and this Agreement, and of all the matters pertaining thereto,
as it deems necessary;


 
2

--------------------------------------------------------------------------------

 
 
(e)  The terms of this Agreement are contractual and not a mere recital. This
Agreement is the result of negotiations between the Parties, each of whom has
participated in the drafting hereof;


(f)  This Agreement has been carefully read by, the contents hereof are known
and understood by, and it is signed freely by, each of the Parties;


(g)  Each of the Parties agrees that it will not take any action which would
interfere with the performance of this Agreement by the other Party hereto, or
which would adversely affect any of the rights provided for herein; and


(h)  The Parties each represent and warrant that (i) it is duly authorized to
execute, deliver, and perform this Agreement, (ii) it has duly executed this
Agreement, and (iii) this Agreement is a valid and binding agreement as to it
and is fully enforceable against it according to the terms of the Agreement.


5.   Investor Representations.


Investor hereby further represents and warrants to the Company as follows:
 
(a)   Investor owns all right, title and interest in and to its Claims and has
not sold, assigned or otherwise transferred to any third party any interest it
may have in any of its Claims;
 
(b)   The New Warrant and the shares of the Company’s common stock issuable upon
exercise of the New Warrant (the “Warrant Shares” and, collectively with the New
Warrant, the “Securities”) are being acquired for investment for Investor’s own
account, not as a nominee or agent and not with a view to the resale or
distribution of any part thereof;
 
(c)   Investor has had an opportunity to ask questions and receive answers and
other information from the Company regarding the terms and conditions of the
Securities and the business, properties, prospects, financial condition, and
results of operations of the Company, and Investor has received sufficient
information on which to make an investment decision;
 
(d)   Investor understands that the purchase of the Securities involves
substantial risk. Investor is an investor in securities of companies in the
developmental stage and acknowledges that it can bear the economic risk of its
investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of its investment
in the Securities. It has not been organized for the purpose of acquiring the
Securities;
 
(e)   Investor is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”);
 
(f)   Investor understands that the Securities are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Investor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby; and
 
 
3

--------------------------------------------------------------------------------

 
 
(g)   Investor understands that the certificates evidencing the Securities will
bear a legend substantially similar to the following, as well as any other
legends required by applicable law:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”
 
6. Registration Rights; Market Stand-Off Agreement


(a)   In the event that Investor exercises the New Warrant, the Company shall
prepare and file a registration statement (the “Registration Statement”) with
the SEC covering the resale of the Warrant Shares by no later than forty-five
(45) days following the completion of the Company’s audit for the year ended
December 31, 2007 and the filing of the Company’s Annual Report on Form 10-KSB
for the year then ended. The Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective by the SEC as soon
as possible after the initial filing and agrees to use its commercially
reasonable efforts to respond promptly to any SEC comments or questions
regarding the Registration Statement. Subject to the other provisions contained
herein, including but not limited to the Suspension Right below, the Company
will maintain the effectiveness of the Registration Statement from the date of
the effectiveness of the Registration Statement until 24 months after that date
or until the Warrant Shares may be sold without registration pursuant to Rule
144, whichever is first to occur.


(b)   Notwithstanding any other provision of this Agreement or any related
agreement to the contrary, the Company shall have the right (the “Suspension
Right”), at any time, to suspend the effectiveness of the Registration Statement
and offers and sales of the Warrant Shares pursuant thereto whenever, in the
good faith judgment of the Company, (i) continuing such effectiveness or
permitting such offers and sales could reasonably be expected to have an adverse
effect upon a proposed sale of all or substantially all of the assets of the
Company or a merger, acquisition, reorganization, recapitalization or similar
current transaction materially affecting the capital, structure, or equity
ownership of the Company, (ii) there exists a material development or a
potential material development with respect to or involving the Company that the
Company would be obligated to disclose in the prospectus used in connection with
the Registration Statement, which disclosure, in the good faith judgment of the
Company, after considering the advice of counsel, would be premature or
otherwise inadvisable at such time, or (iii) the Registration Statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference contains an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances, not misleading (a “Suspension
Event”). In the event that the Company shall determine to so suspend the
effectiveness of the Registration Statement and offers and sales of the Warrant
Shares pursuant thereto, the Company shall, in addition to performing those acts
required to be performed under the Securities Act and/or the Exchange Act of
1934, as amended, or deemed advisable by the Company, deliver to Investor
written notice thereof, signed by the Chief Financial Officer or Chief Executive
Officer of the Company. Upon receipt of such notice, Investor shall discontinue
disposition of the Warrant Shares until Investor (x) is advised in writing by
the Company that the use of the Registration Statement and prospectus (and
offers and sales thereunder) may be resumed, (y) has received copies of a
supplemental or amended prospectus, if applicable, and (z) has received copies
of any additional or supplemental filings which are incorporated or deemed to be
incorporated by reference into such prospectus. The Company will exercise
reasonable commercial efforts to ensure that the use of the Registration
Statement and prospectus may be resumed as quickly as practicable.


 
4

--------------------------------------------------------------------------------

 
 
(c)   The Company's right to suspend the effectiveness of the Registration
Statement and the offers and sales of the Warrant Shares pursuant thereto, as
described in clause (b) above, shall be for a period of time (the “Suspension
Period”) beginning on the date of the occurrence of the Suspension Event and
expiring on the earlier to occur of (i) the date on which the Suspension Event
ceases, or (ii) sixty (60) days after the occurrence of the Suspension Event;
provided, however, that there shall not be more than two Suspension Periods in
any twelve (12) month period.


(d)   The Company shall notify Investor at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. At the request of Investor, the
Company shall also prepare, file and furnish to Investor a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Shares, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
Investor agrees not to offer or sell any Warrant Shares covered by the
Registration Statement after receipt of such notification until the receipt of
such supplement or amendment.


(e)   The Company may request Investor to furnish the Company such information
with respect to Investor and Investor's proposed distribution of the Warrant
Shares pursuant to the Registration Statement as the Company may from time to
time reasonably request in writing or as shall be required by law or by the SEC
in connection therewith, and Investor agrees to promptly furnish the Company
with such information.


(f)   Each of the Company and Investor shall indemnify the other party hereto
and their respective officers, directors, employees, affiliates and agents
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) by the indemnifying party of a material fact contained in any
prospectus or other document (including any related registration statement,
notification or the like) incident to any registration of the type described in
this Section 6, or any omission (or alleged omission) by the indemnifying party
to state in any such document a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse
such indemnified party for any legal and any other expenses reasonably incurred
in connection with investigating and defending any such claim, loss, damage,
liability or action; provided, that no party will be eligible for
indemnification hereunder to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished or required to be furnished by
such party for use in connection with such registration.


 
5

--------------------------------------------------------------------------------

 
 
(g)   Investor hereby agrees that it will not, without the prior written consent
of the managing underwriter, during the period commencing on the date of the
final prospectus relating to the Company's initial underwritten public offering
and ending on the date specified by the Company and the managing underwriter
(such period not to exceed one hundred eighty (180) calendar days) (i) lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
securities of the Company, including (without limitation) the Warrant Shares
(whether now owned or hereafter acquired) or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any securities of the Company, including (without
limitation) the Warrant Shares (whether now owned or hereafter acquired),
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of securities, in cash or otherwise. The foregoing covenants
shall apply only to the Company's initial underwritten public offering of
securities after the date hereof, shall not apply to the sale of any shares by
Investor to an underwriter pursuant to an underwriting agreement and shall only
be applicable to Investor if all the Company's executive officers, directors and
greater than ten percent (10%) stockholders enter into similar agreements.
Investor agrees to execute an agreement(s) reflecting (i) and (ii) above as may
be requested by the managing underwriters at the time of the initial
underwritten public offering, and further agrees that the Company may impose
stop transfer instructions with its transfer agent in order to enforce the
covenants in (i) and (ii) above. The underwriters in connection with the
Company's initial underwritten public offering are intended third party
beneficiaries of the covenants in this Section 6(g) and shall have the right,
power and authority to enforce such covenants as though they were a party
hereto.


7.  Miscellaneous.


(a)  Severability.


In the event that any provision of this Agreement should be held to be void,
voidable, or unenforceable, the remaining portions hereof shall remain in full
force and effect.



(b)
Modification.

 
This Agreement may not be modified in any respect except by an instrument in
writing signed by all Parties.



(c)
Transfer.



 
6

--------------------------------------------------------------------------------

 
 
Neither Party shall assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party, and
any attempt of assignment or transfer without such consent shall be void.


(d)   Attorney’s Fees in the Event of Dispute.


If any legal action, dispute, or other proceeding arises or is commenced to
interpret, enforce or recover damages for the breach of any term of this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all reasonable attorney’s fees incurred in connection with
such proceeding, in addition to costs of suit.


(e)   Survival of Representations and Warranties.


The representations and warranties of this Agreement are deemed to survive the
date of execution hereof.


(f)   No Admission of Liability.


It is acknowledged, understood and agreed by the Parties that this is a
settlement of a potential disputed claim, and that this release is not an
admission of liability or wrongful conduct by either Party. Each Party further
agrees that it will not, and will cause its respective officers, directors,
employees, agents, representatives, and subsidiaries not to, directly or
indirectly, whether orally or in writing, make any statements or representations
to any third party (i) that the other Party was liable or admitted any liability
in connection with the matters covered by this Agreement, and (ii) regarding the
subject matter of this Agreement, including, but not limited to, any and all
discussions preceding the negotiation and execution of this Agreement, except
that either Party may disclose the existence of this Agreement and may also
disclose the specific terms set forth herein as may be required pursuant to
applicable law, including, but not limited to, the rules and regulations of the
Securities and Exchange Commission.


(g)   Participation in Drafting.


Each Party has participated in, cooperated in, or contributed to the drafting
and preparation of this Agreement. In any construction of this Agreement, the
same shall not be construed for, or against, any Party, but shall be construed
fairly according to its plain meaning.


(h)  Execution of Further Documents.


Each Party hereto will execute all further and additional documents and take
such further actions as may be reasonable and necessary to effectuate and carry
out the provisions of this Agreement.


(i)  Counterparts; Facsimile Signatures.


 
7

--------------------------------------------------------------------------------

 
 
This Agreement may be executed in counterparts and by facsimile, and each such
counterpart and/or facsimile signature shall be deemed to be an original, and
all of which when taken together shall constitute one executed agreement.


(j)  Entire Agreement.
This Agreement contains the entire agreement and understanding concerning the
subject matter between the Parties and supersedes and replaces all prior
negotiations, proposed agreements and agreements, written or oral, between the
Parties. Each of the Parties acknowledges that neither the other Party, nor any
agent or attorney of the other Party, has made any promise, representation or
warranty whatever, express or implied, not contained herein concerning the
subject matter hereof to induce it to execute this instrument, and acknowledges
that it is not executing this Agreement in reliance on any such promise,
representation or warranty not contained herein.


(k)  Governing Law; Jurisdiction; Venue.


This Agreement shall be governed as to validity, interpretation, construction,
effect, and in all other respects by the laws of the State of Delaware. In the
event of a dispute arising under or related to this Agreement, the Parties
submit to the sole and exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts sitting in the city of Boston. 


(l)  Notices


All payments, notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if physically
delivered, delivered by a nationally recognized overnight courier, or facsimile,
with written confirmation at the below address and number provided below for the
Party, except that all payments must be made by personal delivery or overnight
courier.


If to the Company:


g8wave Holdings, Inc.
126 Brookline Avenue, Suite 201
Boston, MA 02215
Facsimile No.: (617) 450-8786
Attention: Chief Financial Officer


With a copy to:


Keith Sutton , Esq.
c/o Eisner & Frank
9601 Wilshire Blvd., Ste. 700
Beverly Hills, CA 90210
Facsimile No.: (310) 855-3201
 
If to Investor:


 
8

--------------------------------------------------------------------------------

 
 
[ADDRESS]
Facsimile No.: [(___) ___-____]


[Signature page follows]
 
 
9

--------------------------------------------------------------------------------

 


BY THEIR SIGNATURES BELOW, EACH OF THE UNDERSIGNED REPRESENTS THAT IT HAS READ
THE FOREGOING AND FULLY UNDERSTANDS AND AGREES TO EACH AND ALL OF THE TERMS AND
CONDITIONS SET FORTH HEREIN.


IN WITNESS WHEREOF, the Parties have each approved and executed this Agreement
on the date set forth above.
 


G8WAVE HOLDINGS, INC.




__________________
By:
Its:




[INVESTOR]




__________________
By:
Its:
 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


New Warrant


[Attached]
 
 
11

--------------------------------------------------------------------------------

 